Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Pursuant to the preliminary amendment dated 4/15/2016, claim 7 is cancelled and claims 1-6, 8 and 9 are amended. No claims are newly added.
Claims 1-6 and 8-10 are pending in the instant application and are examined on the merits herein.
	Priority
This application is a National Stage Application of PCT/EP2010/001239, filed on 3/1/2010.  The instant application claims foreign priority to ES P200900856 filed on 3/30/2009. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application on 10/27/2011. 
Information Disclosure Statement
The information disclosure statement (IDS) dated 11/23/2011 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS has been placed in the application file and the information therein has been considered as to the merits.
Claim Objection
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holscher et al (J. Nutrition, 2014, IDS).
Holscher et al discloses a method of increasing the digestive capacity and improving barrier function, in an in vitro epithelial cell model of the crypt-villus axis, by administering the HMOs 2’-FL and LNnT, at 20-2000 mg/L. (p. 590, Col. 2) Holscher also teaches that it is important to design infant formulas to have as many of the benefits of human milk as possible. (p. 586)
Holscher does not teach improving digestive capacity in an infant subject.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the in vitro success of Holscher to be specifically applicable to promoting the health of infant subjects, because Holscher suggests that the in vitro model is intended to design better infant formulas. It has been decided that: 1) when there is a reasonable correlation between in vitro or in vivo animal testing and a claimed method invention, a rigorous correlation between said testing and the claimed method is not necessary and 2) that there is no insurmountable difficulty in moving to the next level in the screening chain (i.e. in vitro testing – in vivo animal testing – in vivo human testing) once successful testing has been demonstrated at the previous link in the chain. Cross v. Iizuka, 753 F.2d 1040, 1051, 224 USPQ 739, 747-48 (Fed. Cir. 1985) and (MPEP § 2107.03 and § 2164.02) One of ordinary skill in that art 
With respect to the amount of HMOs, the teaching of Holscher overlaps that of the instant claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). (MPEP § 2144.05(I)) Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP § 2144.05(II))  “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holscher et al (J. Nutrition, 2014, IDS), in view if Liu et al. (US 2004/0115179, PTO-892) and McConnell et al. (US 2018/0036327, filed 2016, PTO-892).

Liu et al discloses that bile salts are water-soluble final products in cholesterol metabolism. These salts may enter the enterohepatic circulation and, because of the enzymatic activity of bile salt hydrase (ESH) of enteric bacteria, including Lactobacillus, Enterococcus, Peptostreptococcus, Bifidobacterium, Clostridium and Bacteroid, etc., cholic acids can be separated from glycine or taurine to yield deconjugated bile salts. (¶0017)
McConnell discloses that a combination of 2’-FL and LNnT is beneficial for increasing the relative abundance of Bifidobacteria. (¶0016)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the 2’-FL and LNnT employed to increase digestive capacity as per Holscher, would also increase the abundance of Bifobacteria, as per McConnell, which would in turn increase the secretion of ESH and contribute to improving enterohepatic circulation, as per Liu.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Holscher et al (J. Nutrition, 2014, IDS), in view of Morrow et al. (US 2018/0153915, filed 2016, PTO-892).
The disclosure of Holscher is referenced as discussed above. Holscher does not teach improving villi length thereby improving small intestine surface area.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the 2’-FL employed to increase digestive capacity as per Holscher, would also result in improved crypt depth, villi length and small intestine surface area, as per Morrow.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Holscher et al (J. Nutrition, 2014, IDS), in view of Thakkar et al. (US 2018/0228195, filed 2015, PTO-892).
The disclosure of Holscher is referenced as discussed above. Holscher does not teach the claimed HMO amount ranges or additional composition components or infant birth status (e.g. IUGR, SGA).
Thakkar discloses a method for maturation of an infant gut, which can be the gut of an infant with low-birth weight or born preterm or have IUGR, wherein said maturation is caused in part by increased stimulation of digestive capacity, by administering a nutritional composition comprising a mixture of fatty acids, prebiotics, probiotics, vitamins and minerals. (¶0004, 0009, 0063, 0141-0146, 0184-0187; Claim 5)  The prebiotics include any of those listed at ¶0141 and 0143, particularly fucosylated oligosaccharides and a mixture of GOS, an N-acetylated oligosaccharide and a sialylated oligosaccharide, wherein the HMO in the prebiotic range from 0.5-4.0% of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holscher, when extending the method to treating infants, to look to the suggestions in the analogous art of Thakkar, for how to formulate complete nutritional compositions specifically for addressing digestive capacity improvement in low birth weight and/or IUGR infants, thereby arriving at the instant invention.
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holscher et al (J. Nutrition, 2014, IDS), in view of Morrow et al. (US 2018/0153915, filed 2016, PTO-892), further in view of Hu et al. (Eur. J. Nutr., May 2017, PTO-892).
The disclosure of Holscher/Morrow is referenced as discussed above. Holscher/Morrow does not teach that the infant is SGA or IUGR.
Hu et al. discloses that in IUGR infants, treatments which improve the villus-crypt ratio improves nutrient digestion and absorption capacity. (p. 1762, Col. 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the method of Holscher/Morrow which improved 
Accordingly, the instant claims are prima facie obvious over the teachings of the prior art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571) 272-6146.  The examiner can normally be reached on M-F 7:00 AM – 3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	/DALE R MILLER/           Primary Examiner, Art Unit 1623